UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 08-6809



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


ERNEST FREDERICK HODGES, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:05-cr-00040-sgw-1)


Submitted:   August 22, 2008             Decided:   September 24, 2008


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ernest Frederick Hodges, Jr., Appellant Pro Se.     Ronald Andrew
Bassford, Assistant United States Attorney, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Ernest   Frederick    Hodges,    Jr.,   seeks   to   appeal   the

district court order denying his motion for discovery in his

previously closed criminal case.        We have reviewed the record and

find no reversible error.      Accordingly, we affirm for the reasons

stated by the district court.     United States v. Hodges, No. 7:05-

cr-00040-sgw-1 (W.D. Va. Nov. 30, 2007).          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                 AFFIRMED




                                    2